 


109 HR 95 IH: Dru Sjodin National Sex Offender Public Database Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 95 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Gillmor (for himself, Mr. Pomeroy, and Mr. Kennedy of Minnesota) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To establish a National sex offender registration database, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Dru Sjodin National Sex Offender Public Database Act of 2005 or Dru’s Law. 
2.DefinitionIn this Act: 
(1)Criminal offense against a victim who is a minorThe term criminal offense against a victim who is a minor has the same meaning as in section 170101(a)(3) of the Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Act (42 U.S.C. 14071(a)(3)). 
(2)Minimally sufficient sexual offender registration programThe term minimally sufficient sexual offender registration program has the same meaning as in section 170102(a) of the Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Act (42 U.S.C. 14072(a)). 
(3)Sexually violent offenseThe term sexually violent offense has the same meaning as in section 170101(a)(3) of the Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Act (42 U.S.C. 14071(a)(3)). 
(4)Sexually violent predatorThe term sexually violent predator has the same meaning as in section 170102(a) of the Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Act (42 U.S.C. 14072(a)). 
3.Availability of the nsor database to the public 
(a)In generalThe Attorney General shall— 
(1)make publicly available in a registry (in this Act referred to as the public registry) from information contained in the the National Sex Offender Registry, via the Internet, all information described in subsection (b); and 
(2)allow for users of the public registry to determine which registered sex offenders are currently residing within a radius, as specified by the user of the public registry, of the location indicated by the user of the public registry. 
(b)Information available in public registryWith respect to any person convicted of a criminal offense against a victim who is a minor or a sexually violent offense, or any sexually violent predator, required to register with a minimally sufficient sexual offender registration program within a State, including a program established under section 170101 of the Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Act (42 U.S.C. 14071(b)), the public registry shall provide, to the extent available in the National Sex Offender Registry— 
(1)the name and any known aliases of the person; 
(2)the date of birth of the person; 
(3)the current address of the person and any subsequent changes of that address; 
(4)a physical description and current photograph of the person; 
(5)the nature of and date of commission of the offense by the person; 
(6)the date on which the person is released from prison, or placed on parole, supervised release, or probation; and 
(7)any other information the Attorney General considers appropriate. 
4.Release of high risk inmates 
(a)Civil commitment proceedings 
(1)In generalAny State that provides for a civil commitment proceeding, or any equivalent proceeding, shall issue timely notice to the attorney general of that State of the impending release of any person incarcerated by the State who— 
(A)is a sexually violent predator; or 
(B)has been deemed by the State to be at high-risk for recommitting any sexually violent offense or criminal offense against a victim who is a minor. 
(2)ReviewUpon receiving notice under paragraph (1), the State attorney general shall consider whether or not to institute a civil commitment proceeding, or any equivalent proceeding required under State law. 
(b)Monitoring of released persons 
(1)In generalEach State shall intensively monitor, for not less than 1 year, any person described under paragraph (2) who— 
(A)has been unconditionally released from incarceration by the State; and 
(B)has not been civilly committed pursuant to a civil commitment proceeding, or any equivalent proceeding under State law. 
(2)ApplicabilityParagraph (1) shall apply to— 
(A)any sexually violent predator; or 
(B)any person who has been deemed by the State to be at high-risk for recommitting any sexually violent offense or criminal offense against a victim who is a minor. 
(c)Compliance 
(1)Compliance dateEach State shall have not more than 3 years from the date of enactment of this Act in which to implement the requirements of this section. 
(2)Ineligibility for fundsA State that fails to implement the requirements of this section, shall not receive 25 percent of the funds that would otherwise be allocated to the State under section 20106(b) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13706(b)). 
(3)Reallocation of fundsAny funds that are not allocated for failure to comply with this section shall be reallocated to States that comply with this section. 
 
